DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This action is a continuation of 15/825,843 and 62/427,519.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 22-40 are objected to.
Claims 22-40 are improperly dependent on cancelled claims.  For the purposes of examination, examiner will assume that claims 22-27 depend upon claim 21, claims 29-36 depend upon claim 28, and claims 38-40 depend upon claim 37.
Claims 33 and 36 recite “a second trip”, which should read “a second strip”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 21-23 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Diebel (2009/0094734) as modified by Watson (2009/0151065).
As to claims 21, 28 and 37: Diebel teaches an above-ground pool (paragraph 0038) comprising:
a pool liner (14);
at least one pocket removably (51) attached to a surface of the pool liner; 
at least one electronic accessory inserted into the at least one pocket (figures 10A-10C, showing lighting elements inside of a flexible casing, 136, which is attached to a surface of a pool liner, 14).
Diebel is silent as to that the pocket is resealable.
Watson teaches a pool cover for an above-ground pool with a zipper-openable pocket in the liner (seen in figure 4, wherein zipper 32 creates a pocket in the liner, for sealing and unsealing).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Diebel with the teachings of Watson so 
As to claims 22, 29 and 38: Diebel teaches that the electronic accessory comprises an LED light (paragraph 0052).
As to claims 23, 30 and 39: Diebel teaches that the electronic accessory comprises a controller (paragraph 0052).
As to claims 25, 31, 35 and 40: Watson teaches that the re-sealable pocket comprises a first strip attached to the pool liner (seen in figure 4, wherein zipper 32 creates a pocket in the liner, for sealing and unsealing). 	As to claims 26, 32 and 34: Watson teaches that the first strip is coupled to the pool liner via a zipper (51).
As to claim 27: Diebel teaches that the pocket comprises a channel that fits a portion of the electronic accessory (figure 2, 29).
As to claims 33 and 36: Watson teaches that a second strip attached to the pool liner (the zipper mechanism merges two separate pieces to the pool liner).
2.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Diebel (2009/0094734) as modified by Watson (2009/0151065) as applied to claim 21, and further in view of Shpringer (2014/0007338).  The teachings of Diebel as modified by Watson are discussed above.
As to claim 24: Diebel as modified by Watson teaches the limitations of claim 21.
Diebel as modified by Watson is silent as to that the controller comprises a receiver configured to connect to a wireless network.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Diebel as modified by Watson with the teachings of Shpringer so that the pool cover may be manipulated automatically (Shpringer, figure 9), thereby allowing the system to have greater usability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876